Citation Nr: 0122130	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for disability pension benefits.  




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant had recognized service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that determined that the appellant had 
no legal entitlement to disability pension benefits.  In June 
2001, the appellant gave sworn testimony at a hearing before 
the undersigned sitting at the RO.  A transcript of that 
hearing is of record.  The matter is now before the Board for 
appellate consideration.  


FINDING OF FACT

The appellant had recognized guerrilla service from April 1 
to November 30, 1945.  


CONCLUSION OF LAW

The appellant does not have qualifying military service for 
purposes of entitlement to a nonservice-connected pension.  
38 U.S.C.A. §§ 101(2), 107, 1521 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1, 3.3, 3.8 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The service department has certified that the appellant had 
recognized guerrilla service from April 1 to November 30, 
1945.  Although the appellant testified that he performed 
guerrilla service from 1942 onwards that should now be 
recognized, the service department findings are binding on 
VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In any 
case, the appellant's service under command of United States 
armed forces before July 1, 1946, is not deemed to be active 
military service for purposes of entitlement to nonservice-
connected pension benefits.  38 U.S.C.A. § 107(a).  See Fazon 
v. Brown, 9 Vet. App. 319, 320-21 (1996), aff'd, 113 F.3d 
1255 (Fed. Cir. 1997) (Table).  Because he lacks qualifying 
military service under the law, he is not considered a 
veteran for purposes of entitlement to the claimed pension 
benefits.  38 U.S.C.A. §101(2).  

Section 107(a) has been upheld against constitutional 
challenge.  Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 
1993); Quiban v. Veterans Administration, 928 F.2d 1154, 
1159-63 (D.C. Cir. 1991); Dela Pena v. Derwinski, 2 Vet. App. 
80 (1992).  Recent amendments to section 107(a) have not 
altered in any way the provision of that section that 
precludes this appellant from eligibility for nonservice-
connected pension benefits.  See Pub. L. No. 106-377, § 
1(a)(1), 114 Stat. 1441, 1441A-57 (2000); Pub. L. No. 106-
419, §§ 331(b), 332(a), 114 Stat. 1822, 1856 (2000).  

Although the appellant notes in his substantive appeal that 
he seeks an "old-age pension" and not a "disability 
pension," the Board observes that it is his type of service 
and not the type of pension sought that is determinative.  
See Fazon, 9 Vet. App. at 321.  Moreover, the provisions of 
law providing for pension entitlement based on attaining the 
age of 65, which were previously set forth at 38 U.S.C. § 502 
(1988), were deleted by Section 8002 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, which is 
applicable to claims such as this one filed after October 31, 
1990.  See 38 U.S.C.A. § 1502(a) (previously § 502(a)) (West 
1991).  

As the appellant lacks qualifying service, his claim for 
nonservice-connected pension benefits is without legal merit 
and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where law and not evidence is dispositive, claim 
should be denied because of lack of legal entitlement), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which the President signed into law on 
November 9, 2000, during the pendency of this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Act and implementing regulations 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The Act also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00 (all of the Act's provisions apply to claims 
filed before the effective date of the Act but not final as 
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under the Act and implementing regulations, VA has a duty to 
notify the appellant and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The appellant 
represents himself in this matter and was notified in the 
July 1999 statement of the case of the pertinent provisions 
of law, notably of 38 U.S.C.A. § 107(a), which essentially 
controls the outcome of this case.  

As indicated above, the decision in this case involves the 
application of law that is as binding on VA as it is on the 
appellant.  The appellant himself contends only that he had 
lengthier guerrilla service than was recognized by the 
service department and that his claim for pension benefits is 
based on age rather than disability.  As noted above, 
however, neither of these factors is relevant to the outcome 
of this case, which turns on the application of law and not 
the interpretation of facts.  The Board therefore finds that 
it is not prejudicial to the appellant for the Board to 
render a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Indeed, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Basic eligibility for entitlement to nonservice-connected 
pension benefits is not established.  The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

